DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-32 are allowed.
	GSMA (Steering of Roaming Implementation Guidelines, Version 5.0, 04 May 2020) teaches a method are being used by operators for steering of their roaming traffic onto preferred networks.
Sung (US 20060193308) teaches a packet communication service, in which when a voice call is established between IP terminals connected to the same private network, each IP terminal can exchange a packet through private IP address information and private port information assigned to the private network connected to each P terminal, so that packet transmission delay can be minimized and IP network resources can be used efficiently.
Speicher et al. (US 20210105712) teaches a method involves determining whether a standalone non-public network (SNPN) permits access to subscribers of a network to which the UE is subscribed to which the UE is not subscribed. The SNPN is registered based on a determination that the SNPN permits access to subscribers of the network to which the UE is subscribed. A communication is received that provides an SNPN identifier. The SNPN identifier is compared to a set of SNPN identifiers corresponding to respective SNPNs that permit access to subscribers of the network. A configuration for the set of SNPN identifiers prior is received to determine whether the SNPN permits access to subscribers of the network from a base station of the network.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “receiving notification of a registration request generated by user equipment in communication with a first Private fireless network, the notification received by a second private wireless network through the first private wireless network, the registration request requesting use of wireless service associated with the first private wireless network; in response to receiving the notification of the registration request, via the second wireless network, executing a roaming management function on behalf of the user 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641